Order, Supreme Court, New York County (Elliott Wilk, J.), entered March 17, 1998, which denied plaintiffs motion to vacate his default in opposing defendant’s prior motion to dismiss the complaint, unanimously affirmed, without costs.
The motion was properly denied on the ground that the allegedly defamatory statements are nonactionable, since they are contained in reports concerning plaintiffs psychological and emotional problems that were prepared by defendant as an expert witness in a judicial proceeding involving child custody and visitation in which plaintiffs mental condition was pertinent (Finkelstein v Bodek, 131 AD2d 337). We would add that plaintiff’s attorney also failed to establish a sufficient excuse for the default. Concur — Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.